Citation Nr: 9926640	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
(zero percent) evaluation.  


FINDINGS OF FACT

1.  A January 1998 audiological evaluation report revealed 
average puretone decibel hearing loss of 74 for the right ear 
and 73 for the left, with speech recognition scores of 98 
percent and 96 percent, respectively, which equates to Level 
I hearing, bilaterally.

2.  A March 1999 audiological evaluation report revealed 
average puretone decibel hearing loss of 79 for each ear, 
with a right ear speech recognition score of 92 percent, 
which equates to Level II hearing, and 88 percent speech 
recognition score in the left ear, which equates to Level III 
hearing.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, Diagnostic Code 6100, 4.87 (1999); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1998, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective as of December 1994.  The veteran 
responded by filing a notice of disagreement with respect to 
the noncompensable evaluation.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.")  
The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 
The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b) and 
Diagnostic Code 6100, 4.87 (1999); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25,208-209 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  It is reported in the explanation regarding 
the revisions in the Federal Register, however, that the 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25,202-204 (1999).  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria in cases such as the 
one on appeal are relatively inconsequential and are not 
substantive; thus, the Board finds that the veteran has not 
been prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

In assigning a noncompensable evaluation, the RO relied on a 
January 1998 VA audiological evaluation.  The report from 
that evaluation showed speech recognition scores of 98 
percent for the right ear and 96 percent for the left.  In 
addition, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
75
70
75
75
74
LEFT
70
60
80
80
73

The veteran submitted a March 1998 audiological evaluation 
report from Otolarynology Associates.  Findings from that 
evaluation revealed a puretone average of 78 decibels in the 
right ear and 80 decibels in the left, with speech 
recognition scores of 88 percent for the right ear and 100 
percent for the left.  An accompanying letter dated in April 
1998 interpreted this report as reflective of significant 
sensorineural hearing loss of moderate severity.  The veteran 
also submitted a May 1998 letter from Jerry L. House, M.D., 
which noted that the veteran had 84.5 percent binaural 
permanent partial impairment for hearing. 

In connection with this appeal, the veteran was afforded an 
additional VA audiological evaluation in March 1999.  The 
report from the evaluation revealed speech recognition scores 
of 92 percent for the right ear and 88 percent for the left.  
The following puretone thresholds were recorded:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
75
80
84
80
79
LEFT
80
75
80
80
79

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's examination 
results yields a numerical designation of II for the right 
ear (between 74 and 81 average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination), and 
III for the left ear (between 66 and 73 average puretone 
decibel hearing loss, with between 84 and 90 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of zero percent, under Diagnostic Code 6100.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  Hence, the Board can only conclude 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation under 
both the former and the revised criteria.

The Board has also considered various lay statements 
submitted in support of the veteran's claim, including the 
veteran's testimony at a September 1998 hearing at the RO.  
These individuals have essentially maintained the veteran had 
a difficult time understanding conversations due to his 
bilateral hearing loss.  However, the veteran simply has not 
shown, by competent medical evidence, that his service-
connected bilateral hearing loss has increased to a level in 
excess of the currently assigned noncompensable level under 
38 C.F.R. § 4.85.  These statements are insufficient to 
establish entitlement to a compensable evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable disability evaluation under 
Diagnostic Code 6100. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing or assertion 
that the veteran's bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met, and remand for 
further review under this provision is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim, the Board has carefully 
reviewed the entire record but does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

